UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-33572 Bank of Marin Bancorp (Exact name of Registrant as specified in its charter) California 20-8859754 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 504 Redwood Blvd., Suite 100, Novato, CA (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(415) 763-4520 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b(2) of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark if the registrant is a shell company, as defined in Rule 12b(2) of the Exchange Act. YesoNox As of October 31, 2011 there were 5,331,368 shares of common stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Consolidated Statements of Condition 4 Consolidated Statements of Income 5 Consolidated Statements of Changes in Stockholders' Equity 6 Consolidated Statements of Cash Flows 7 Notesto Consolidated Financial Statements 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 48 ITEM 4. Controls and Procedures 49 PART II OTHER INFORMATION 49 ITEM 1. Legal Proceedings 49 ITEM 1A. Risk Factors 49 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 ITEM 3. Defaults Upon Senior Securities 49 ITEM 4. [Removed and Reserved] 49 ITEM 5. Other Information 49 ITEM 6. Exhibits 50 SIGNATURES 51 Page -2 PART I FINANCIAL INFORMATION ITEM 1.Financial Statements Page -3 BANK OF MARIN BANCORP CONSOLIDATED STATEMENTS OF CONDITION at September 30, 2011 and December 31, 2010 (in thousands, except share data; 2011 unaudited) September 30, 2011 December 31, 2010 Assets Cash and due from banks $ $ Short-term investments Cash and cash equivalents Investment securities Held to maturity, at amortized cost Available for sale (at fair market value, amortized cost $156,531 and $109,070 at September 30, 2011 and December 31, 2010, respectively) Total investment securities Loans, net of allowance for loan losses of $13,224 and $12,392 at September 30, 2011 and December 31, 2010, respectively Bank premises and equipment, net Interest receivable and other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Non-interest bearing $ $ Interest bearing Transaction accounts Savings accounts Money market accounts CDARS® time accounts Other time accounts Total deposits Federal Home Loan Bank borrowings Subordinated debenture Interest payable and other liabilities Total liabilities Stockholders' Equity Preferred stock, no par value, Authorized - 5,000,000 shares; none issued Common stock, no par value, Authorized - 15,000,000 shares Issued and outstanding - 5,331,368 and 5,290,082 at September 30, 2011 and December 31, 2010, respectively Retained earnings Accumulated other comprehensive income, net Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Page -4 BANK OF MARIN BANCORP CONSOLIDATED STATEMENTS OF INCOME Three months ended Nine months ended (in thousands, except per share amounts;unaudited) September 30, 2011 June 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Interest income Interest and fees on loans $ Interest on investment securities Securities of U.S. Government agencies Obligations of state and political subdivisions Corporate debt securities and other Interest on Federal funds sold and short-term investments 56 56 48 98 Total interest income Interest expense Interest on interest bearing transaction accounts 35 48 32 81 Interest on savings accounts 21 25 27 75 79 Interest on money market accounts Interest on CDARS® time accounts 50 48 Interest on other time accounts Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Wealth Management and Trust Services Other income Total non-interest income Non-interest expense Salaries and related benefits Occupancy and equipment Depreciation and amortization Federal Deposit Insurance Corporation insurance Data processing Professional services Other expense Total non-interest expense Income before provision for income taxes Provision for income taxes Net income $ Net income per common share: Basic $ Diluted $ Weighted average shares used to compute net income per common share: Basic Diluted Dividends declared per common share $ The accompanying notes are an integral part of these consolidated financial statements. Page -5 BANK OF MARIN BANCORP CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY for the year ended December 31, 2010 and the nine months ended September 30, 2011 Accumulated Other (dollars in thousands; 2011 unaudited ) Preferred Stock Common Stock Retained Comprehensive Income, Shares Amount Earnings Net of Taxes Total Balance at December 31, 2009 $ Comprehensive income: Net income Other comprehensive income Net change in unrealized gain on available for sale securities (net of tax effect of $672) Comprehensive income Stock options exercised Excess tax benefit - stock-based compensation Stock issued under employee stock purchase plan 17 17 Restricted stock granted Restricted stock forfeited / cancelled ) Stock-based compensation - stock options Stock-based compensation - restricted stock Cash dividends paid on common stock ) ) Stock issued in payment of director fees Balance at December 31, 2010 $ Comprehensive income: Net income Other comprehensive income Net change in unrealized gain on available for sale securities (net of tax effect of $118) Comprehensive income Stock options exercised Excess tax benefit - stock-based compensation Stock issued under employee stock purchase plan 27 27 Restricted stock granted Restricted stock forfeited ) Stock-based compensation - stock options Stock-based compensation - restricted stock Cash dividends paid on common stock ) ) Stock issued in payment of director fees Balance at September 30, 2011 $ The accompanying notes are an integral part of these consolidated financial statements. Page -6 BANK OF MARIN BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS for the nine months ended September 30, 2011 and 2010 (in thousands, unaudited) September 30, 2011 September 30, 2010 Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash providedby operating activities: Provision for loan losses Compensation expensecommon stock for director fees Stock-based compensation expense Excess tax benefits from exercised stock options ) ) Amortization of investment security premiums, net of accretion of discounts Accretion of discount on acquired loans ) Depreciation and amortization Bargain purchase gain on acquisition, net of tax ) Loss on sale of repossessed assets 36 6 Loss on disposal of premise and equipment 3 Net change in operating assets and liabilities: Interest receivable ) Interest payable ) Deferred rent and other rent-related expenses Other assets ) Other liabilities Total adjustments Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from sale of furniture and equipment 18 Purchase of securities held-to-maturity ) Purchase of securities available-for-sale ) ) Proceeds from paydowns/maturity of: Securities held-to-maturity Securities available-for-sale Loans originated and principal collected, net ) Purchase of bank owned life insurance policies ) Purchase of premises and equipment ) ) Proceeds from sale of repossessed assets Cash receipt from acquisition Net cash used in investing activities ) ) Cash Flows from Financing Activities: Net increase in deposits Proceeds from stock options exercised Repayment of Federal Home Loan Bank borrowings ) Cash dividends paid on common stock ) ) Stock issued under employee stock purchase plan 27 12 Excess tax benefits from exercised stock options 96 70 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Loans transferred to repossessed assets $ $ Stock issued in payment of director fees $ $ Acquisition: Fair value of assets acquired $ Fair value of liabilities assumed $ The accompanying notes are an integral part of these consolidated financial statements. Page -7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Introductory Explanation References in this report to “Bancorp” mean the Bank of Marin Bancorp as the parent holding company for Bank of Marin, the wholly-owned subsidiary (the “Bank”). References to “we,” “our,” “us” mean the holding company and the Bank that are consolidated for financial reporting purposes. Note 1:Basis of Presentation The consolidated financial statements include the accounts of Bancorp and its only wholly-owned bank subsidiary, the Bank. All material intercompany transactions have been eliminated. In the opinion of Management, the unaudited interim consolidated financial statements contain all adjustments necessary to present fairly our financial position, results of operations, changes in stockholders' equity and cash flows. All adjustments are of a normal, recurring nature. Management has evaluated subsequent events through the date of filing, and has determined that there are no subsequent events that require recognition or disclosure. Certain information and footnote disclosures presented in the annual consolidated financial statements are not included in the interim consolidated financial statements. Accordingly, the accompanying unaudited interim consolidated financial statements should be read in conjunction with our 2010 Annual Report on Form 10-K.The results of operations for the three months and nine months ended September 30, 2011 are not necessarily indicative of the operating results for the full year. The following table shows: 1) weighted average basic shares, 2) potential common shares related to stock options, non-vested restricted stock and stock warrant, and 3) weighted average diluted shares. Basic earnings per share (“EPS”) are calculated by dividing net income available to common stockholders by the weighted average number of common shares outstanding during each period. Diluted EPS are calculated using the weighted average diluted shares. The number of potential common shares included in quarterly diluted EPS is computed using the average market prices during the three months included in the reporting period. We have two forms of our outstanding common stock: common stock and unvested restricted stock awards. Holders of restricted stock awards receive non-forfeitable dividends at the same rate as common stockholders and they both share equally in undistributed earnings. Three months ended Nine months ended (in thousands, except per share data; unaudited) September 30, 2011 June 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Weighted average basic shares outstanding Add: Potential common shares related to stock options 40 43 42 42 46 Potential common shares related to non-vested restricted stock 3 3 3 4 3 Potential common shares related to warrant 37 39 25 37 25 Weighted average diluted shares outstanding Net income available to common stockholders $ Basic EPS $ Diluted EPS $ Weighted average anti-dilutive shares not included in the calculation of diluted EPS Stock options 74 73 69 Non-vested restricted stock 6 4 Total anti-dilutive shares 74 79 73 Page -8 Note 2: Recently Issued Accounting Standards In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-08 Intangibles – Goodwill and Other (Topic 350) Testing Goodwill for Impairment. The ASU simplifies how entities, both public and nonpublic, test goodwill for impairment. The amendments to Topic 350 permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carry amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. An entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount. This ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted. We do not expect this ASU to have a significant impact on our financial condition or results of operations. In June 2011, the FASB issued ASU No. 2011-05 Comprehensive Income (Topic 220) Presentation of Comprehensive Income. The ASU improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income. The amendments to Topic 220, Comprehensive Income, require entities to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Entities are no longer permitted to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. Any adjustments for items that are reclassified from other comprehensive income to net income are to be presented on the face of the entities’ financial statement regardless of the method of presentation for comprehensive income.The amendments do not change items to be reported in comprehensive income or when an item of other comprehensive income must be reclassified to net income, nor do the amendments change the option to present the components of other comprehensive income either net of related tax effects or before related tax effects. ASU 2011-05 is effective for fiscal years, and interim periods beginning on or after December 15, 2011. However, on October 21, 2011, the FASB met and discussed the operational concerns of stakeholders about the presentation requirements for reclassification adjustments in ASU No. 2011-05, and decided that the specific requirement to present items that are reclassified from other comprehensive income to net income alongside their respective components of net income and other comprehensive income will be deferred. We do not expect this ASU to have an impact on our financial condition or results of operations as it affects presentation only. In May 2011, the FASB issued ASU No. 2011-04 Fair Value Measurement (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The ASU improves the comparability of fair value measurements presented and disclosed in accordance with U.S. generally accepted accounting principles (“GAAP”) and International Financial Reporting Standards (“IFRS”s) by changing the wording used to describe many of the requirements in U.S GAAP for measuring fair value and disclosure of information. The amendments to this ASU provide explanations on how to measure fair value but do not require any additional fair value measurements and do not establish valuation standards or affect valuation practices outside of financial reporting. The amendments clarify existing fair value measurements and disclosure requirements to include application of the highest and best use and valuation premises concepts; measuring fair value of an instrument classified in a reporting entity’s shareholders’ equity; and disclosure requirements regarding quantitative information about unobservable inputs categorized within Level 3 of the fair value hierarchy. In addition, clarification is provided for measuring the fair value of financial instruments that are managed in a portfolio and the application of premiums and discounts in a fair value measurement. For public entities, ASU 2011-04 is effective during interim and annual periods beginning after December 15, 2011. We do not expect this ASU to have a significant impact on our financial condition or results of operations. In April 2011, the FASB issued ASU No. 2011-02, Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.The ASU clarifies which loan modifications constitute troubled debt restructurings. It is intended to assist creditors in determining whether a modification of the terms of a receivable meets the criteria to be considered a troubled debt restructuring (“TDR”), both for purposes of recording an impairment loss and for disclosure of a TDR. In evaluating whether a restructuring constitutes a TDR, a creditor must separately conclude that both of the following exist: (a) the restructuring constitutes a concession; and (b) the debtor is experiencing financial difficulties. The amendments to ASU Topic 310, Receivables, clarify the guidance on a creditor’s evaluation of whether it has granted a concession and whether a debtor is experiencing financial difficulties. ASU No. 2011-02 is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption. We have adopted this ASU in the third quarter of 2011 and provided the applicable disclosure in Note 6 herein. Page -9 In December 2010, the FASB issued ASU No. 2010-29, Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations to address diversity in practice about the interpretation of the pro forma revenue and earnings disclosure requirements for business combinations. This ASU is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning January 1, 2011. It requires a public entity to disclose pro forma revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. If comparative financial statements are presented, the pro forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period. The amendments also expand the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. We have provided the applicable disclosure in Note 3 herein. Note 3:Acquisition On February 18, 2011, we entered into a modified whole-bank purchase and assumption agreement without loss share (the “P&A Agreement”) with the Federal Deposit Insurance Corporation (the “FDIC”), the receiver of Charter Oak Bank of Napa, California, to purchase certain assets and assume certain liabilities of the former Charter Oak Bank to enhance our market presence (the “Acquisition”). The purchase price reflected an asset discount of $19.8 million and no deposit premium. The P&A Agreement only covers designated assets and liabilities of Charter Oak Bank. Common stock of Charter Oak Bank, certain assets and certain liabilities, such as claims against any officer, director, employee, accountant, attorney, or any other person employed by the former Charter Oak Bank, were not purchased or assumed by us. In addition, loans of the former Charter Oak Bank at their book values totaling approximately $24.4 million as of the acquisition date were retained by the FDIC. The excluded loans mainly represent loans delinquent more than sixty days or more as of the bid valuation date (October 18, 2010) and certain types of land and construction loans. The assets acquired and liabilities assumed, both tangible and intangible, were recorded at their fair values as of acquisition date in accordance with ASC 805, Business Combinations.These fair value estimates are subject to change for up to one year after the acquisition date as additional information relative to acquisition date fair values becomes available. In addition, the tax treatment of FDIC-assisted acquisitions is complex and subject to interpretations that may result in future adjustments of deferred taxes as of the acquisition date. In FDIC-assisted transactions, only certain assets and liabilities are transferred to the acquirer and, depending on the nature and amount of the acquirer’s bid, the FDIC may be required to make a cash payment to the acquirer or the acquirer may be required to make payment to the FDIC.We received cash totaling $32.6 million from the FDIC upon initial settlement of the transaction and recorded a receivable from the FDIC of $196 thousand, for consideration of the net liabilities assumed (i.e., the net difference between the liabilities assumed and the assets acquired). The $196 thousand receivable has been settled in August 2011. Page -10 The following table presents the net liabilities assumed from Charter Oak and the estimated fair value adjustments, which resulted in a bargain purchase gain as of the acquisition date as the loans were purchased at a discount: (Dollars in thousands, unaudited) Acquisition Date (February 18, 2011) Book value of net liabilities assumed from Charter Oak Bank $ ) Cash received from the FDIC upon initial settlement Receivable from the FDIC Fair value adjustments: Loans ) Core deposit intangible asset Vehicles and equipment 16 Deferred tax liabilities ) Deposits ) Advances from the Federal Home Loan Bank (2
